—In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered March 6, 1974, in her favor, upon a jury verdict in the amount of $1,500. Judgment reversed, on the law, and new trial granted upon the issue of damages only, with costs to abide the event. No questions of fact have been presented by this appeal. In our opinion the verdict was inadequate and the *964Trial Justice should have granted the motion to amend the pleadings to conform to the proof. Rabin, Acting P. J., Hopkins, Brennan, Munder and Shapiro, JJ., concur.